UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-7337



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CLEVELAND NELSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Fayetteville. Malcolm J. Howard,
District Judge. (CR-94-57)


Submitted:   January 28, 2004           Decided:     February 26, 2004



Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cleveland Nelson, Appellant Pro Se. Jane J. Jackson, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Cleveland Nelson appeals the district court’s orders

denying relief on Nelson’s Fed. R. Crim. P. 41(e) motion for return

of property and denying his motion for reconsideration. See United

States v. Nelson, No. CR-94-57 (E.D.N.C. June 24, 2003; Aug. 18,

2003).    We have reviewed the record and find no reversible error

because Nelson had notice of the contested forfeiture no later than

April 1995, more than six years before he filed the Rule 41(e)

motion.   See 28 U.S.C. §   2401(a) (2000); United States v. Minor,

228 F.3d 352, 359 (4th Cir. 2000).      Accordingly, we affirm.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                                - 2 -